Citation Nr: 0405243	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from December 1947 to November 
1948.

This appeal arises from a May 2002 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence adequate to reopen a claim of entitlement 
to service connection for psychoneurosis, anxiety type, had 
not been submitted.  In February 2003, a Decision Review 
Officer determined that new and material evidence had been 
submitted to reopen the claim, but denied service connection 
on the merits holding that the psychiatric disorder existed 
prior to service and was not aggravated therein.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist the veteran in obtaining such 
evidence.  

The veteran's claims file contains what appears to be one 
page of an undated letter notifying the veteran of VA's duty 
to assist.  However, as the beginning and ending pages of the 
letter have been omitted from the file, it is unclear whether 
the veteran received adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000. 

Further, upon review of the claims file, it does not appear 
that the veteran has been afforded an examination, which, it 
is noted might be useful in arriving at a fair determination 
in this case.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should then arrange to have 
the veteran undergo a special 
psychiatric examination in order to 
ascertain the nature of any psychiatric 
disability present.  The examiner must 
review the claims file, following 
which, an opinion should be rendered 
with respect to the following 
questions:  a. Did the veteran manifest 
an acquired psychiatric disorder, as 
opposed to a personality disorder, 
during service.  b. If an acquired 
psychiatric disorder was present during 
service, does the evidence clearly and 
unmistakably show that the acquired 
psychiatric disorder existed prior to 
service.  c.  If it is determined that 
an acquired psychiatric disorder 
clearly and unmistakably existed prior 
to service, is it clear and 
unmistakable that the preservice 
psychiatric disorder was not aggravated 
in service.  The reasoning which forms 
the basis for the opinions expressed 
should be set forth for the record.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




